Justice Stevens,
with whom Justice Ginsburg and Justice Breyer join,
dissenting.
Because the State has not disputed the merits of petitioner’s challenge to the chemical protocol used by Missouri to carry out lethal injections, I would grant the stay for the reasons stated in Judge Bye’s dissenting opinion. 408 F. 3d 1027 (CA8 2005). Assuming the Prison Litigation Reform Act of 1995 applies, see 94 Stat. 352, as amended, 42 U. S. C. § 1997e(a), the State conceded at oral argument before the District Court that there is no available remedy that the petitioner has failed to invoke.